Herbert, J.
The question presented by this appeal is whether the coverage afforded by the policy issued by appellant to appellee met the requirements of R. C. 3937.18.
R. C.. 3937.18 provides:
“No automobile * * * policy of insurance * * * shall be * * * issued * * * unless coverage is provided therein * * * in limits for bodily injury or death set forth in Section 4509.20 of the Revised Code, under provisions approved by the Superintendent of Insurance, for the protection of * * * [victims of uninsured motorists].”
Section 4509.20, as in effect at the time of the collision, read:
*52“(A) A policy # * * does not comply with * * * [Financial Responsibility Act coverage requirements] unless * * * such policy * * * is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interests and costs, of not less than ten thousand dollars * * *
The basic purpose of R. C. 3937.18 is clear. It “is designed to protect persons injured in automobile accidents from losses which, because of the tortfeasor’s lack of liability coverage, would otherwise go uncompensated.” Abate v. Pioneer Mutual Cas. Co. (1970), 22 Ohio St. 2d 161, 165, 258 N. E. 2d 429; Curran v. State Automobile Mutl. Ins. Co. (1971), 25 Ohio St. 2d 33, 266 N. E. 2d 566; see, also, Note 1, 20 Cleve. L. Rev. 10 (1971). In other words, the legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.
If the motorist who injured appellee had been insured, the size of appellee’s recovery would not have been reduced by the amount of any workmen’s compensation benefits received by the appellee. Pryor v. Webber (1970), 23 Ohio St. 2d 104, 263 N. E. 2d 235. Thus, the Court of Appeals found:
“The provision of the policy providing for reduction in the amount payable under the uninsured motor vehicle coverage because of receipt of workmen’s compensation benefits affords to the insured a lesser amount of damages under the coverage than he would be legally entitled to recover from the operator of the uninsured motor vehicle
The Court of Appeals also correctly concluded that “R. C. 3937.18 requires coverage affording to the insured payment thereunder in an amount equal to the amount of damages he would legally be entitled to recover from the owner or operator of an uninsured motor vehicle within limits as set forth in R. C. 4509.20.. Accordingly, the policy *53provision for reduction of the workmen’s compensation benefits received is invalid because it does not provide the coverage required by R. C. 3937.18.”
Although there is no Ohio authority directly in point, other jurisdictions have reached the same result. Sullivan v. Doe (Mont. 1972), 495 P. 2d 193; Williams v. Buckelew (La. 1971), 246 So. 2d 58; Booth v. Seaboard Fire & Marine Ins. Co. (1970), 431 F. 2d 212; Aldcroft v. Fidelity & Cas. Co. (1969), 106 R. I. 311, 259 A. 2d 408; Carter v. St. Paul Fire and Marine Ins. Co. (1968), 283 F. Supp. 384; Standard Accident Ins. Co. v. Gavin (1966), 184 So. 2d 229; Peterson v. State Farm Mutual Auto Ins. Co. (1964), 238 Ore. 106, 393 P. 2d 651.
We are aware of the contrary authorities.1 In some instances the controlling laws are either different from our Ohio statutes or a different construction has been placed upon them. But, as the Florida court stated in Standard Accident Insurance Co. v. Gavin, supra, at page 231: “This court is not bound to follow the decisions of a court of * * * [any] foreign jurisdiction when on established principles to which this court * * * subscribe [s], it is unable to agree with the result of the decision of the foreign jurisdiction.”
As suggested by Abate and Curran, supra, R. C. 3937.18, ab initio, enunciated a public policy in this state. Private parties are without power to insert enforceable provisions in their contracts of insurance which would restrict coverage in a manner contrary to the intent of the statute.2
*54On October 1, 1970, R. C. 3937.18 was amended to additionally provide:
“(D) The coverage required by this section shall not be made subject to an exclusion or reduction in amount because of any workmen’s compensation benefits payable as a result of the same injury or death.”
Although both parties concede that the amendment has no direct application in the instant case, appellant argues that since the General Assembly specifically prohibited the setoff of workmen’s compensation benefits by the 1970 amendment, the converse must have been true prior thereto. "While we agree that every amendment to a statute is made to effect some purpose, Canton Malleable Iron Co. v. Porterfield (1972), 30 Ohio St. 2d 163, 175, 283 N. E. 2d 434, it is equally well established that “ [t]hat purpose may be either to add new provisions and conditions to the section as it then stands, or for the purpose of malting plain the meaning and intent thereof.” (Emphasis added.) Lytle v. Baldinger (1911), 84 Ohio St. 1, 8, 95 N. E. 389.
In our opinion, the October 1, 1970, amendment to R. C. 3937.18, adding subparagraph (I)), represents a legislative intention to clarify, rather than alter, existing law. In this connection, we note that Abate, supra, was decided prior to the amendment and that the General Assembly is presumed to have been aware of that decision when the amendment was enacted.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Corrigan, Stern and Celebrezze, JJ., concur.
W. Brown, J., dissents..
P. Brown, J., not participating.

 Safeco Ins. Co. v. Houchins (1970), 12 Cal. App. 3d 12; Ullman v. Wolverine Ins. Co. (1970), 48 Ill. 2d 1, 269 N. E. 2d 295; Michigan Mutual Liability Co. v. Mesner (1966), 2 Mich. App. 350, 139 N. W. 2d 913; Hackman v. American Mutual Liability Ins. Co. (1970), 110 N. H. 87, 261 A. 2d 433; Durant v. Motor Vehicle Accident Indemnification Corp. (1965), 15 N. Y. 2d 408, 207 N. E. 2d 600.


 In this regard, it is of small consequence that an insurer first obtains the approval of the State Insurance Commissioner, since the Commissioner does not have authority to approve policies or policy language at variance with R. C. 3937.18. See Peterson v. State Farm Mutual Auto Ins. Co., supra; Sullivan v. Doe, supra.